Citation Nr: 0300961	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-02 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a circulatory 
disability of the right lower extremity.

2.  Entitlement to service connection for a chronic skin 
disorder, claimed as tumors secondary to an electrical 
shock injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, his sons R.B. and J.B., Mr. 
H.D.S. and Ms. S.





ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
January 1950 and from October 1950 to August 1954.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for 
a circulatory disability of the right lower extremity 
resulting in a below-the-knee amputation and a chronic 
skin disorder, both claimed as secondary to an electrical 
shock injury.


FINDINGS OF FACT

1.  The veteran's peripheral vascular disease of his right 
lower extremity cannot be disassociated from the 
electrical shock injury to this limb which was documented 
during military service.

2.  The veteran does not have a skin disability that began 
in service or that is the result of a disease or injury in 
service.



CONCLUSIONS OF LAW

1.  Peripheral vascular disease of the right lower 
extremity with resulting below-the-knee amputation of the 
right leg was related to an electrical shock injury which 
was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).

2.  A chronic skin disorder was not incurred in active 
service and is unrelated to an electrical shock injury 
which was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires 
VA to assist a claimant in developing all facts pertinent 
to a claim for VA benefits, including a medical opinion 
and notice to the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the VA 
Secretary, that is necessary to substantiate the claim.  
VA has issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) (the Board must make a determination 
as to the applicability of the various provisions of the 
VCAA to a particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence 
dated in November 2002, in which it provided the veteran 
with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims, including to associate relevant 
medical records in its possession with the veteran's 
claims file.  (See Jolley v. Derwinski, 1 Vet. App 37 
(1990).)  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence 
and information necessary to substantiate his claims, and 
he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there 
is no reasonable possibility that further assistance will 
aid in substantiating the claims.  For these reasons, 
further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard 
of review for cases before the Board are as follows: when 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a (claimant) need only demonstrate that there 
is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert v. Derwinski, 1 Vet. App. At 54.


Factual Background

The veteran's service medical records show no 
abnormalities of his skin, lymphatic system, circulatory 
system or of his lower extremities which were noted on 
enlistment examination in October 1950.  

The veteran's DD214 shows that he served in the United 
States Navy with a military occupational specialty of 
Ordinary Seaman and that his most significant duty 
assignment was as a crewman aboard the naval vessel USS 
Menalaus.

Excerpts from the official ship's log of the USS Menalaus 
contains an entry dated in early December 1952 which shows 
that veteran accidentally came in contact with high 
voltage while checking a spark gap on a radar set and was 
rendered unconscious for a period of approximately one 
minute.  According to the log entry, he sustained a slight 
electrical burn on his right knee.  Examination of his 
heart and pulse were essentially normal.  He was placed in 
sickbay for a period of observation.

An outpatient medical report dated in July 1954 shows that 
the veteran was treated for a laceration wound of his left 
lower leg which was sustained after he slipped and fell 
while entering a boat and struck his leg against a post.  
The wound did not involve his arteries or nerves and was 
closed with four sutures.  The veteran was administered a 
tetanus toxoid injection and released back to active duty.  

The report of the veteran's separation examination in 
August 1954 shows no abnormalities of his lower 
extremities, nervous system, skin or lymphatic system, 
endocrine system or cardiovascular system.  His blood 
pressure reading at separation was 110/80 and urinalysis 
revealed no sugar in his urine.  

In March 2000, the veteran filed a claim for VA 
compensation for a circulatory disability of the right 
lower extremity resulting in a below-the-knee amputation 
and a chronic skin disorder which he claimed were both 
secondary to an electrical shock injury in service.

VA medical records dated from 2000 - 2002 show that the 
veteran was treated for diagnoses of diabetes mellitus, 
hypertension, psoriasis and benign prostatic hypertrophy.  
Complications associated with his diabetes mellitus 
included peripheral vascular disease, peripheral 
neuropathy, diabetic retinopathy, nephropathy and an ulcer 
of his left heel with osteomyelitis of the underlying 
bone.  In March 2002, he was treated for severe damage to 
the soft tissues of his left foot after sustaining a burn 
injury to this appendage from a car heater due to 
peripheral neuropathy related to diabetes mellitus.  
Treatment involved amputation of several toes from his 
left foot.  Historically, he had coronary artery disease 
with quintuple coronary artery bypass grafting, peripheral 
vascular disease status post below the knee amputation of 
his right lower extremity and history of a mild electrical 
accident in 1952.  His psoriasis was manifested by minimal 
skin scaling and the presence of erythematous skin plaques 
on his elbows and knees and over his distal 
interphalangeal joints.  

In a statement dated in May 2000, a VA medical doctor 
reported that he was the veteran's treating physician for 
the period from 1999 - 2000.  The VA physician reported 
that the veteran had informed him that he suffered an 
electrical burn to his right knee with loss of hair on his 
scalp during his period of active service.  According to 
the veteran's account of his history, a vascular surgeon 
had informed him that the blood vessels in his right leg 
did not appear to have been occluded by gradual hardening 
of the arteries but rather had been injured in some 
manner.  The veteran expressed his personal belief that 
his electrical shock injury in service may have injured 
his right leg and perhaps also passed into his left leg 
and speculated as to whether perhaps the electricity may 
have passed between his head or upper body to his legs, 
injuring his internal organs and predisposing him to later 
development of diabetes, hypertension and vascular 
disease.  In response, the VA physician made the following 
statement:

"It certainly seems plausible that a high-
voltage injury of the type (the veteran) 
describes could have late sequelae such as 
diabetes, hypertension, and vascular disease."

In his written statements submitted into the record and in 
his oral testimony presented at an August 2002 VA Central 
Office (CO) hearing in support of his claim, the veteran 
related an account in which he reported that he sustained 
an electrical shock injury in October 1952 while serving 
aboard the naval vessel USS Menalaus as an "Electronic 
Technician Temp."  According to the veteran, as he was 
checking the radar system the ship rolled in the seas and 
caused him to fall into the main electrical panel and he 
was knocked unconscious.  He regained consciousness in the 
ship's sickbay and he claimed that he suffered from 
circulatory problems and skin tumors.  He reported that in 
1994 his right leg was amputated due to circulatory 
problems.

The veteran submitted several written lay witness 
statements which were signed by his wife and two of his 
shipmates, Mr. H.D.S. and Mr. B.  His spouse reported that 
while he was on sea deployment aboard the USS Menelaus the 
wife of the vessel's chief executive officer had informed 
the veteran's spouse that the veteran had an accident 
aboard ship.  Though the executive officer's wife did not 
elaborate the details of the accident, she remarked to the 
veteran's spouse that she should not be surprised if she 
and the veteran would not be able to have children.  The 
veteran's spouse was stunned by the remark at the time to 
ask for an explanation and the executive officer's wife 
never offered to provide one.  

In the statements from Mr. H.D.S., the witness reported 
that in October 1952, while serving in the engine room of 
the USS Menelaus, the ship's radioman informed him that an 
electrical accident had occurred and instructed him to 
turn off all power to the ship's radio and radar systems.  
Approximately four days after this, Mr. H.D.S. was injured 
and admitted into the ship's sickbay where he saw the 
veteran being treated for an electrical accident.  
According to Mr. H.D.S., he remained in sickbay for two 
months and the veteran was still hospitalized when H.D.S. 
was released from sickbay.  Mr. H.D.S. reiterated this 
account in his oral hearing testimony presented before the 
undersigned Board Member at the CO in August 2002.

Mr. B. reported that he served aboard the USS Menelaus and 
that at the time of the alleged accident, he was on the 
bridge reporting radar performance while the veteran was 
in the generator room, located one deck below him, making 
adjustments on the radar system.  Mr. B. stated that he 
did not remember the veteran's stay in sickbay too well, 
but he did recall that the other witness, Mr. H.D.S., was 
in sickbay with the veteran at the time.

The transcript of an August 2002 hearing at the VA Central 
Office in Washington, D.C., before the undersigned Board 
Member shows that the veteran testified that he sustained 
an electrical shock injury while aboard ship during active 
duty.  He and his son reported that the veteran 
experienced amnesia regarding the events immediately after 
the accident and for several months afterward.  He also 
stated that after the accident he developed circulatory 
problems in his right leg, psoriasis, moles and skin 
tumors all over his body which he attributed to the 
electrical shock injury.  The circulatory problems which 
affected his right leg became so severe over time that 
treatment necessitated amputation of this lower extremity.  
His witness, Mr. H.D.S, reported that he served aboard the 
same vessel as the veteran during the time of the accident 
and had seen the veteran in sickbay aboard ship.  The 
veteran's spouse reported that she had been told by the 
wife of one of the senior officers serving on the 
veteran's ship that the veteran had suffered an accident 
aboard ship and that she and the husband would not likely 
be able to have children as a result.  The wife testified 
that she and the veteran ended up having five children of 
their own, though each had jaundice complications at the 
time of their birth which she believed to have been due to 
the veteran's electrical shock injury.  The veteran's son, 
J.B., believed that the veteran's chromosomes had been 
damaged from his electrical injury and from working in 
close proximity to microwave radiation from the radar sets 
in service and that this caused some of his children to be 
born with birth defects.  

In an August 2002 opinion from Ann Marie Gordon, M.D., 
M.P.H., of the Washington Hospital Center, Dr. Gordon 
reported that the veteran related to her that he suffered 
an electrical injury during military service in 1952.  
According to the veteran, he developed diabetes mellitus 
at age 30, approximate six years after leaving active 
duty, and subsequently also developed hypertension.  Dr. 
Gordon noted that the veteran's medical records show that 
he developed complications related to diabetes mellitus 
and hypertension which included peripheral vascular 
disease, nephropathy, neuropathy and retinopathy with 
partial amputation of his lower extremities.  He also 
developed coronary artery disease and underwent five-
vessel coronary artery bypass surgery in 1997.  Dr. Gordon 
discussed the possibilities that electrical injury could 
result in late sequelae such as delayed onset of 
cardiovascular complications, but that the risk of 
developing chronic cardiac disease after electrical injury 
is unknown.  She also stated that electrical injuries 
could also result in significant damage to the extremities 
resulting in amputation due to underlying injury to the 
arteries, nerves and muscle tissues.  Dr. Gordon cited 
studies of high voltage electrical injuries which revealed 
that severe degeneration of the neurovascular bundle and 
muscle was unavoidable in high voltage electrical injuries 
of the extremities and that delayed peripheral 
neurological injury could also occur.  Dr. Gordon cited to 
a study in which nerve abnormalities were observed during 
clinical and electrodiagnostic evaluations in patients who 
sustained electrical injuries 2 to 13 years earlier.  Dr. 
Gordon then presented the following statement:

"In conclusion, the veteran had underlying 
diseases that contributed to his below the 
knee amputation.  However, he may have also 
sustained vascular and neurologic injury 
during the electrical accident that 
compromised the integrity of circulation and 
neural function of his lower extremity.  
Therefore, it (is) as likely as not that his 
electrical injury that occurred during service 
may have caused some underlying vascular and 
nerve injury, thereby, predisposing him to the 
below-the-knee amputation."

In support of his claim, the veteran has submitted copies 
of medical articles which discuss the damaging effects of 
electrical injuries on bodily tissues.  The veteran 
reiterated his assertion that his skin condition and 
circulatory disability and subsequent below-the-knee 
amputation of his right leg were the result of his 
electrical injury in service.

Analyses

Service connection involves many factors, but basically 
means that the facts, shown by the evidence, establish 
that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
pre-existing such service, was aggravated therein.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in 
service (or within the presumptive period under 
38 C.F.R. § 3.307 (2002)) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
evidence of dermatological treatment or treatment for an 
injury of an extremity in service will permit service 
connection for a skin disorder or peripheral vascular 
disease, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity 
is established, there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be granted for any disease diagnosed after discharge 
from active duty when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

(a.)  Entitlement to service connection for a circulatory 
disability of the right lower extremity resulting in a 
below-the-knee amputation, claimed as secondary to an 
electrical shock injury.

The veteran's service medical records contain no mention 
of treatment for an electrical shock injury.  However, the 
log entries of the USS Menalaus are sufficient evidence to 
establish that the incident had actually occurred and that 
the veteran was the victim of the injury.  According to 
the log entry, in December 1952 the veteran came in 
contact with high voltage, was rendered unconscious for a 
period of approximately one minute and sustained a slight 
electrical burn on his right knee.  The service medical 
records do not show diagnosis or treatment for 
cardiovascular disease or neurological disease and there 
is no indication of onset of essential hypertension or 
diabetes mellitus during service.  

Current medical evidence shows that the veteran developed 
diabetes mellitus approximately six years after he 
separated from active duty and then developed peripheral 
vascular disease afterwards which ultimately necessitated 
amputation of his right leg below the knee in 1994.  
However, notwithstanding the absence of evidence 
demonstrating onset of peripheral vascular disease or 
diabetes mellitus in service or within the one-year 
presumptive period for diabetes and diseases of the 
arteries and veins following his separation from active 
duty, there are the opinions of his VA treating physician 
and of Dr. Gordon which tend to associate his below-the-
knee amputation of his right leg to vascular damage 
resulting from his history of an electrical injury to this 
limb in service.  Specifically, the VA physician held the 
opinion that it was plausible that the high-voltage 
electrical injury sustained by the veteran could have late 
sequelae such as vascular disease.  Dr. Gordon's opinion 
strengthens this possibility by acknowledging that the 
veteran had underlying, non-service-related diseases that 
contributed to his below the knee amputation but 
nevertheless conceding that he may have also sustained 
vascular and neurologic injury during the electrical 
accident that compromised the integrity of circulation and 
neural function of his lower extremity.  Dr. Gordon 
concluded that it was as likely as not that the veteran's 
electrical injury in service caused some underlying 
vascular and nerve injury, thereby, predisposing him to 
the below-the-knee amputation.  The evidence for and 
against a finding of service connection for vascular 
disease of the right lower extremity and amputation of 
this limb is in relative equipoise.  Therefore, resolving 
all doubt in the veteran's favor, we will find that the 
veteran is entitled to VA compensation for this 
disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service 
connection for peripheral vascular disease of the right 
lower extremity with resulting below-the-knee amputation 
of this limb is granted, subject to the controlling laws 
and regulations which govern awards of VA compensation 
benefits. 


(b.)  Entitlement to service connection for a chronic skin 
disorder, claimed as tumors secondary to an electrical 
shock injury.

The veteran's essential contention is that his electrical 
shock injury during service had either caused his chronic 
skin disorder, currently diagnosed as psoriasis, or 
predisposed him to develop psoriasis.  Notwithstanding the 
absence of any mention of treatment for an electrical 
shock injury in the veteran's service medical records, we 
do not dispute that he sustained an electrical injury 
during active duty as the log entry of the USS Menalaus 
clearly establishes that the incident occurred and 
corroborates his accounts of being injured in this manner.  
Despite his contentions, however, we find that there is no 
evidence of treatment for a dermatological condition in 
service, no diagnosis of a skin disorder of any sort shown 
in service and no objective medical evidence linking the 
veteran's psoriasis to his electrical shock injury.  The 
veteran and his lay witnesses who had presented supportive 
written statements and oral testimony during the August 
2002 CO hearing are not trained medical professionals.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a lay person is not competent to 
provide evidence as to matters requiring specialized 
medical knowledge, skill, expertise, training or 
education.  Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, their lay assertions of medical causation and 
etiology, absent corroboration by objective medical 
evidence and opinions, are of extremely limited probative 
value towards establishing a link between the veteran's 
military service and/or his in-service electrical shock 
injury with his chronic psoriasis. 

To the extent that the veteran cites to several medical 
articles which he believes to support his contention that 
his in-service electrical injury is causally related to 
his current diagnosis of psoriasis, we conclude that these 
articles are only general discussions which are not 
specific to the veteran and do not constitute competent 
medical evidence concerning the cause of the psoriasis in 
his individual case.  See Libertine v. Brown, 9 Vet. App. 
521, 523 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Sacks v. West, 11 Vet. App. 314 (1998).  In any 
case, the record contains no competent medical evidence 
that would serve to substantiate the veteran's allegations 
regarding the relationship between his psoriasis and the 
electrical injury which occurred during his period of 
active service.  In the absence of such evidence, his own 
theories on medical matters are not entitled to any weight 
in adjudicating the claim.  See Layno, supra; Espiritu, 
supra.  The Court has stated that "[l]ay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and cannot be 
considered by the Board."  Hyder v. Derwinski, 1 Vet. App. 
221, 222 (1991).

The issue in this case addresses medical matters, and 
neither the veteran nor his lay witnesses, as a matter of 
law, are competent to answer questions requiring medical 
analysis.  The medical questions presented in this case 
must be decided on the basis of medical evidence that is 
derived from competent medical authorities.  In addition 
such competent medical evidence must relate to the 
specific facts of this veteran's case.  When such evidence 
is taken into account, it is clear that the veteran's 
psoriasis did not have its onset during his periods of 
active duty and is unrelated to his history of electrical 
injury in service.  There is not a single medical report 
in the claims folder that otherwise attributed the 
veteran's diagnosis of psoriasis to his military service.  
As the objective medical evidence does not weigh in favor 
of his claim of entitlement to service connection for a 
chronic skin disorder, his appeal in this regard must 
therefore be denied.  Because the evidence in this case is 
not approximately balanced with respect to this issue, the 
benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for peripheral vascular disease of the 
right lower extremity with resulting below-the-knee 
amputation is granted.

Service connection for a chronic skin disorder is denied.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

